FEE AGREEMENT
GPH LIQUIDATING TRUST

This Fee Agreement (this “Agreement”) is made as of May 17, 2006 (the “Closing
Date”), by and between Milan M. Radonich, a Connecticut resident (“Trustee”),
and GPH Liquidating Trust, a Delaware statutory trust (the “Trust”).

W I T N E S S E T H

 WHEREAS, pursuant to a Trust Agreement, dated as of May 17, 2006 (the “Trust
Agreement”), between Wilmington Trust, Global Preferred Holdings, Inc. and the
named Administrator and named additional Trustees, Trustee will act as an
additional trustee (a “Managing Trustee”) of the Trust;

WHEREAS, pursuant to Section 6.4 of the Trust Agreement, Trustee is entitled to
compensation for his services as a Managing Trustee;

WHEREAS, Trustee and the Trust desire to set forth with greater particularity
the specific agreement as to the compensation owing to Trustee as a Managing
Trustee pursuant to the Trust Agreement;

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows.

1. The compensation due and owing to Trustee pursuant to Section 6.4 of the
Trust Agreement shall be (a) a fee of $500.00 per month, plus (b) a fee of
$250.00 for each formal meeting of the Trustees in which the Trustee
participates, in person or by telephone, during the term of this Agreement. The
monthly fee in (a) above shall be payable in advance on the first day of each
calendar month during the term of this Agreement, commencing with a payment on
June 1, 2006, which shall also include a pro-rated amount for the period from
the date hereof through May 31, 2006. The meeting fee in (b) above shall be paid
following the end of each calendar month in which Trustee participated in a
formal meeting of the Trustees. Upon the termination of Trustee’s service as a
Managing Trustee, for any reason, including without limitation the termination
or cancellation of the Trust, the monthly fee in (a) above shall be pro-rated
through his last day of service.

2. This Agreement shall terminate on the earlier of (a) termination of Trustee’s
service as a Managing Trustee of the Trust, or (b) the termination or
cancellation of the Trust.

3. Additionally, Trustee shall be entitled to reimbursement of expenses and
indemnification as provided in Section 6.6 of the Trust Agreement.

4. This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of such counterparts shall together constitute but one and the same
Agreement.

5. No waiver, modification or amendment of this Agreement shall be valid unless
executed in writing by the parties hereto.

6. This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to conflicts of laws principles.

7. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned such terms in the Trust Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Fee Agreement to be
executed effective as of the day first above written.

__/s/ Milan M. Radonich ________

Milan M. Radonich

GPH LIQUIDATING TRUST

          By:__/s/ Caryl P. Shepherd ______
 

Name:
  Caryl P. Shepherd

Title:
  Administrator


